Exhibit 10.1

CNET NETWORKS, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is effective as of December 20, 2006
(the “Effective Date”), by and between Neil Ashe (“Executive”) and CNET
Networks, Inc., a Delaware corporation (the “Company”). Certain capitalized
terms used in this Agreement are defined in Section 6 below.

RECITALS

WHEREAS, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for Executive’s services; and

WHEREAS, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereby agree as follows:

1. Duties.

(a) Position. Executive shall be employed as Chief Executive Officer of the
Company. In such capacity he shall have overall responsibility for the
management of the Company and report to and be subject to the direction and
control of the Company’s Board of Directors. Executive has been appointed as a
Class I member of the Company’s Board of Directors (the “Board”).

(b) Obligations to the Company. Executive agrees to the best of his ability and
experience that he will at all times loyally and conscientiously perform all of
the duties and obligations required of and from Executive pursuant to the
express and implicit terms hereof. During the term of Executive’s employment
relationship with the Company, Executive further agrees that he will devote all
of his business time and attention to the business of the Company. Nothing in
this Agreement will prevent Executive from accepting speaking or presentation
engagements in exchange for honoraria or from serving on boards of charitable
organizations so long as such engagements do not interfere with Executive’s
ability to fulfill his obligations under this Agreement. To the extent
consistent with the terms of this Agreement, Executive will comply with and be
bound by the Company’s (including the Board’s) operating policies, procedures
and practices from time to time in effect during the term of Executive’s
employment.

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Executive’s employment with the Company may be terminated by either
party at any time for any or no reason. If Executive’s employment terminates for
any reason, Executive shall not be entitled to any severance payments, benefits
or compensation other than as provided in this



--------------------------------------------------------------------------------

Agreement; provided, however, that nothing herein shall be deemed a release of
liability for acts or omissions occurring after the Effective Date. The rights
and duties created by this Section 2 may not be modified in any way except by a
written agreement executed by the Board and Executive.

3. Compensation. For the duties and services to be performed by Executive
hereunder, the Company shall pay Executive, and Executive agrees to accept, the
compensation described below in this Section 3.

(a) Salary. Executive shall receive an annual salary of five hundred thousand
dollars (U.S.) ($500,000) (the “Base Salary”). Executive’s Base Salary will be
payable pursuant to the Company’s normal payroll practices. Notwithstanding the
foregoing, the Board shall be entitled to increase or decrease Executive’s Base
Salary from time to time.

(b) Annual Bonus. In addition to the Base Salary, Executive will be eligible for
an annual performance bonus, in an amount of up to $400,000 to be payable upon
achievement of 100% of the performance goals and objectives to be determined by
the Board in its discretion following discussion with Executive (the “Annual
Bonus”) which, unless otherwise provided by this Agreement or determined by the
Compensation Committee of the Board, shall be payable in accordance with the
terms of the Company’s 2006 Incentive Plan or a successor plan thereto.
Notwithstanding the foregoing, the Board shall be entitled to increase or
decrease Executive’s maximum annual performance bonus opportunity from time to
time.

(d) Stock Options. Effective October 17, 2006, Executive was granted
non-qualified stock options to purchase one million five hundred thousand
(1,500,000) shares of the Company’s common stock at a per share exercise price
equal to the fair market value of the Company’s common stock on the date of
grant of such stock options. The term of such stock options is ten (10) years,
subject to earlier expiration in the event of the termination of Executive’s
service with the Company. The stock options shall vest and become exercisable as
to twenty-five percent (25%) of the shares subject thereto upon Executive’s
completion of one year of service measured from October 10, 2006, and with
respect to 1/48th of the aggregate stock option shares in substantially equal
monthly installments thereafter. Notwithstanding the foregoing, a portion of the
shares subject to such stock options may vest on an accelerated basis pursuant
to Section 5(b) below. Except as provided herein, such stock options will be
subject to the provisions of the 2004 CNET Networks, Inc. Stock Incentive Plan
and the applicable form of stock option agreement thereunder (the “Plan
Documents”). With respect to any options granted by the Company to Executive in
his capacity as Chief Executive Officer after the date hereof, Section 3(a)(iii)
(Exercise of Stock Options) of the Company’s form Stock Option Agreement For
Executive Committee Member shall provide for a one-year post-termination
exercise period in place of a 90-day post-termination exercise period.

(e) Additional Benefits. Executive shall be eligible to participate in the
Company’s employee benefit plans of general application, including without
limitation, those plans covering medical, disability and life insurance in
accordance with the rules established for individual participation in any such
plan and under applicable law. Executive shall be eligible for vacation and sick
leave in accordance with the policies in effect during the term of this
Agreement and will receive such other benefits as the Company generally provides
to its other executive officers.

 

2



--------------------------------------------------------------------------------

4. Termination of Agreement.

(a) Termination. This Agreement may be terminated upon the occurrence of any of
the following events:

(i) The Company’s termination of Executive for Cause (as defined in Section 6
below) (“Termination for Cause”);

(ii) The Company’s termination of Executive without Cause (as defined in
Section 6 below), which determination may be made by the Company at any time at
the Company’s sole discretion, for any or no reason (“Termination Without
Cause”);

(iii) The delivery of a written notice sent to the Company from Executive
stating that Executive is electing to terminate his employment with the Company
with Good Reason (as defined in Section 6 below) (“Termination for Good
Reason”); or

(iv) The delivery of a written notice sent to the Company from Executive stating
that Executive is electing to terminate his employment with the Company without
Good Reason or the occurrence of Executive’s death or Disability.

(b) Notice of Termination. Any purported termination of Executive’s employment
by the Company or by Executive (other than termination due to Executive’s death,
which shall terminate Executive’s employment automatically) shall be
communicated by a written Notice of Termination to the other party hereto in
accordance with Section 13(c). For purposes of this Agreement, “Notice of
Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement (if any) relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.

(c) Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean (i) if Executive’s employment is terminated due to Executive’s death,
the date of Executive’s death; or (ii) if Executive’s employment terminates for
any reason other than death, the date specified in the Notice of Termination.

(d) Board of Directors. Upon the Date of Termination, Executive shall
immediately resign from the Board of Directors of the Company and the board of
directors or comparable body of every subsidiary, parent or other affiliated
corporation of the Company, and every committee thereof.

5. Severance Benefits. Executive shall be entitled to receive severance benefits
upon termination of employment only as set forth in this Section 5:

(a) Payments on Termination Without Cause or Termination for Good Reason. If
Executive’s employment with the Company terminates as a result of a Termination
Without Cause or in the event Executive resigns from employment in a Termination
for Good Reason, Executive will be entitled to receive the following severance
and other benefits:

(i) Accrued Base Salary. The Company shall pay to Executive his full earned but
unpaid Base Salary through the Date of Termination. In addition the Company
shall pay to Executive all other amounts to which Executive is entitled under
any compensation plan or practice of the Company on the Date of Termination,
including payments as to accrued but unused vacation.

 

3



--------------------------------------------------------------------------------

(ii) Severance Pay Based on Base Salary and Bonus. Provided that Executive first
provides the Company with and does not revoke an executed and effective release
of claims arising under this Agreement in form and substance acceptable to the
Company and complies with his obligations under Section 4(d) of this Agreement,
the Company shall pay to Executive in a single lump sum twelve (12) months of
his Base Salary at the rate in effect immediately prior to delivery of the
Notice of Termination plus a pro rata portion of Executive’s Annual Bonus for
the year in which Executive terminates employment based on the number of
completed days of such year prior to the Date of Termination and determined
assuming all applicable performance targets are attained at the 100% level.

(b) Special Option Acceleration upon Termination Without Cause or Termination
for Good Reason following a Change in Control. In the event of Executive’s
Termination Without Cause or in the event Executive resigns from employment in a
Termination for Good Reason, in either case within the twelve month period
commencing on the consummation of a Change in Control, then in addition to any
other benefits to which Executive may be entitled under Section 5(a) above and
provided that Executive first provides the Company with and does not revoke an
executed and effective release of claims arising under this Agreement in form
and substance acceptable to the Company and complies with his obligations under
Section 4(d) of this Agreement, Executive shall immediately become vested with
respect to 100% of the options to purchase the Company’s capital stock that
Executive then holds (including the options referenced in Section 3(d) and any
other options to purchase the Company’s capital stock then held by Executive),
effective on the Date of Termination. Notwithstanding the foregoing, Executive
may, in his discretion, reject such immediate vesting and/or surrender vested
options to the extent such vesting, together with any other payments in which
Executive may become entitled in connection with such Change of Control, could
result in the imposition of an excise tax under Sections 280G and 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”). Prior to making any
payment or accelerating any option vesting pursuant to Section 5(a) or
Section 5(b) on or following the date of the consummation of a Change of
Control, the Company shall perform all necessary calculations to determine
whether the provisions of Section 5(a) and/or 5(b) might trigger any excise tax
payable by Executive pursuant to Sections 280G and 4999 of the Code.

(c) Death, Disability; Termination for Cause. If Executive’s employment with the
Company is terminated as a result of Executive’s death or Disability or as a
result of Executive’s election to terminate his employment for any reason (other
than a Termination for Good Reason) or in the event of Executive’s Termination
for Cause, then Executive shall not be entitled to receive payment of any
severance or other benefits described in this Section 5. Executive will receive
payment(s) for all earned but unpaid Base Salary and unpaid vacation accrued as
of the Date of Termination plus all other amounts to which Executive is entitled
under any compensation plan or practice of the Company in effect on the Date of
Termination.

 

4



--------------------------------------------------------------------------------

(d) No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Section 5 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 5 be
reduced by any compensation earned by Executive as the result of employment by
another employer or self-employment, by retirement benefits, by offset against
any amounts (other than loans or advances to Executive by the Company) claimed
to be owed by Executive to the Company, or otherwise.

6. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) “Cause” for Executive’s termination shall mean (A) the Executive’s willful
and material failure substantially to perform his lawful duties to the Company
(other than as a result of total or partial incapacity due to physical or mental
illness) or Executive’s willful and material failure to follow the lawful
direction of the Board of Directors, (B) material dishonesty in the performance
of the Executive’s duties to the Company, (C) conviction of a felony under the
laws of the United States or any state thereof, (D) the Executive’s willful and
material misconduct in connection with the Executive’s duties to the Company or
any willful act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its subsidiaries or
affiliates, or (E) the Executive’s willful and material breach of the terms of
this Agreement or any non-compete, non-solicitation or confidentiality
provisions to which the Executive is subject; provided, that any act or omission
that is or would constitute grounds for a Termination for Cause shall not
constitute such grounds for a Termination for Cause if: (A) the Company does not
send a Notice of Termination to Executive within 45 days after the event occurs;
or (B) in regard to section 6(a)(A) or (E), above, the Executive cures the act
or omission that would give rise to a Termination for Cause within 20 days after
the delivery of the Notice of Termination.

(b) “Change in Control” shall mean the occurrence of any of the following
events:

(i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules thereunder)
of “beneficial ownership” (as determined pursuant to Rule 13d-3 under the
Exchange Act) of securities entitled to vote generally in the election of
directors (“voting securities”) of the Company that represent 50% or more of the
combined voting power of the Company’s then outstanding voting securities, other
than

(A) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or

 

5



--------------------------------------------------------------------------------

(B) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or

(C) an acquisition of voting securities pursuant to a transaction described in
clause (iii) below that would not be a Change in Control under clause (iii);

Notwithstanding the foregoing, neither of the following events shall constitute
an “acquisition” by any person or group for purposes of this clause (i): (x) a
change in the voting power of the Company’s voting securities based on the
relative trading values of the Company’s then outstanding securities as
determined pursuant to the Company’s Certificate of Incorporation, or (y) an
acquisition of the Company’s securities by the Company which, either alone or in
combination only with the other event, causes the Company’s voting securities
beneficially owned by a person or group to represent 50% or more of the combined
voting power of the Company’s then outstanding voting securities; provided,
however, that if a person or group shall become the beneficial owner of 50% or
more of the combined voting power of the Company’s then outstanding voting
securities by reason of share acquisitions by the Company as described above and
shall, after such share acquisitions by the Company, become the beneficial owner
of any additional voting securities of the Company, then such acquisition shall
constitute a Change in Control;

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

(iii) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction

(A) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

 

6



--------------------------------------------------------------------------------

(B) after which more than 50% of the members of the board of directors of the
Successor Entity were members of the Incumbent Board at the time of the Board’s
approval of the agreement providing for the transaction or other action of the
Board approving the transaction, and

(C) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (C) as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company and
the other entity prior to the consummation of the transaction; or

(iv) a liquidation or dissolution of the Company.

For purposes of clause (i) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of the Company’s
shareholders, and for purposes of clause (iii) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of the Company’s shareholders.

(c) “Disability” shall mean the inability of Executive to perform in all
material respects his duties and responsibilities to the Company, or any
subsidiary or affiliate of the Company, by reason of a physical or mental
disability or infirmity which inability is reasonably expected to be permanent
and has continued (i) for a period of six consecutive months or (ii) such
shorter period as the Board may reasonably determine in good faith.

(d) A Termination for “Good Reason” shall occur upon Executive’s resignation
from the Company other than as a result of Executive’s death or Disability or as
a result of Cause; provided Executive’s resignation occurs within ninety
(90) days after the occurrence of any of the following:

(i) a reduction in Executive’s base salary, target bonus or benefits as in
effect immediately prior to such reduction;

(ii) the assignment to or removal from Executive of duties or responsibilities
that result in a material diminution in Executive’s overall duties, authority or
scope of responsibilities;

(iii) the relocation of Executive’s employment to a facility or a location more
than thirty (30) miles from Executive’s then present location, without the
Executive’s consent; or

(iv) failure of a successor upon a Change of Control to assume in writing and
without qualification all obligations under this Agreement.

Provided, further, that an event that is or would constitute grounds for a
resignation for Good Reason shall not constitute such grounds for a resignation
for Good Reason if: (A) Executive does not send a Notice of Termination to the
Company within forty-five (45) days after the event occurs; or (B) the Company
reverses the action or cures the default that would give rise to a Termination
for Good Reason within twenty (20) days after the delivery of the Notice of
Termination.

 

7



--------------------------------------------------------------------------------

Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance described above which may give rise to
a Termination for Good Reason.

7. Compliance with Section 409A of the Internal Revenue Code.

(a) Short-Term Deferral Exemption. This Agreement is not intended to provide for
any deferral of compensation subject to Section 409A of the Code and,
accordingly, the benefits provided pursuant to this Agreement are intended to be
paid not later than the later of: (i) the fifteenth day of the third month
following the Executive’s first taxable year in which such benefit is no longer
subject to a substantial risk of forfeiture, and (ii) the fifteenth day of the
third month following the first taxable year of the Company in which such
benefit is no longer subject to a substantial risk of forfeiture, as determined
in accordance with Section 409A of the Code and any Treasury Regulations and
other guidance issued thereunder. The date determined under this subsection is
referred to as the “Short-Term Deferral Date.”

(b) Compliance with Code Section 409A. Notwithstanding anything to the contrary
herein, in the event that any benefits provided pursuant to this Agreement are
not actually or constructively received by the Executive on or before the
Short-Term Deferral Date, to the extent such benefit constitutes a deferral of
compensation subject to Code Section 409A, then: (i) subject to clause (ii),
such benefit shall be paid upon Executive’s separation from service, with
respect to the Company and its affiliates within the meaning of Section 409A of
the Code, and (ii) if Executive is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, with respect to the Company and its
affiliates, such benefit shall be paid upon the date which is six months after
the date of Executive’s “separation from service” (or, if earlier, the date of
Executive’s death). In the event that any benefit provided for in this Agreement
is subject to this subsection, such benefit shall be paid on the sixtieth day
following the payment date determined under this subsection.

8. Confidentiality Agreement. Executive has signed an Employment, Proprietary
Information and Invention Assignment Agreement in a form acceptable to the
Company that covers protection of the Company’s proprietary information and
assignment of inventions (the “Confidentiality Agreement”). Executive hereby
represents and warrants to the Company that he has complied with all obligations
under the Confidentiality Agreement and agrees to continue to abide by the terms
of the Confidentiality Agreement and further agrees that the provisions of the
Confidentiality Agreement shall survive any termination of this Agreement or of
Executive’s employment relationship with the Company.

9. Noncompetition Covenant. Executive hereby agrees that he shall not, while
employed by the Company, without the prior written consent of the Company’s
Board of Directors, carry on any business or activity (whether directly or
indirectly, as a partner, shareholder, principal, agent, director, affiliate,
employee or consultant) that is competitive with the business conducted by the
Company (as conducted now or during the term of this Agreement), nor engage in
any other activities that conflict with Executive’s obligations to the Company.

 

8



--------------------------------------------------------------------------------

10. Nonsolicitation Covenant. Executive hereby agrees that he shall not, while
employed by the Company, and with respect to clause (b) below during the
twelve-month period following the Date of Termination, without the prior written
consent of the Company’s Board of Directors, do any of the following:

(a) Solicit Business. Solicit or attempt to influence any client, customer or
other person either directly or indirectly, to direct his or its purchase of the
Company’s products and/or services to any person, firm, corporation, institution
or other entity in competition with the business of the Company; and

(b) Solicit Personnel. Solicit or attempt to influence any person employed by
the Company or any consultant then retained by the Company to terminate or
otherwise cease his employment or consulting relationship with the Company or
become an employee of or consultant to any competitor of the Company.

11. Conflicts. Executive represents that his performance of all the terms of
this Agreement will not breach any other agreement to which Executive is a
party. Executive has not, and will not during the term of this Agreement, enter
into any oral or written agreement in conflict with any of the provisions of
this Agreement. Executive further represents that he is entering into or has
entered into an employment relationship with the Company of his own free will.

12. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) or
to all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and assets that executes and
delivers the assumption agreement described in this Section 12 or that becomes
bound by the terms of this Agreement by operation of law. The terms of this
Agreement and all of Executive’s rights hereunder shall inure to the benefit of,
and be enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

13. Miscellaneous Provisions.

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties. No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

(b) Sole Agreement. This Agreement and the documents and agreements referenced
herein set forth the entire agreement of the parties hereto in respect of the
subject matter contained herein and therein and supersede all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto, and any prior agreement of the parties

 

9



--------------------------------------------------------------------------------

hereto in respect of the subject matter contained herein. Any of Executive’s
rights hereunder shall be in addition to any rights Executive may otherwise have
under benefit plans or agreements of the Company (other than severance plans or
agreements) to which Executive is a party or in which Executive is a
participant, including, but not limited to, any Company sponsored employee
benefit plans and stock options plans. The provisions of this Agreement shall
not in any way abrogate Executive’s rights under such other plans and
agreements.

(c) Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when sent by facsimile, delivered or mailed by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed to the Company’s principal offices or Executive’s last known
address as contained in the Company’s files, as applicable.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California
applicable to contracts entered into, and wholly to be performed, within the
State of California, without giving effect to the principles of conflict of
laws.

(e) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(g) Arbitration.

(i) Unless otherwise provided herein, in the event that there shall be a dispute
(a “Dispute”) among the parties arising out of or relating to this Agreement, or
the breach thereof, the parties agree that such dispute shall be resolved by
final and binding arbitration before a single arbitrator in City and County of
San Francisco, California, administered by the American Arbitration Association
(the “AAA”), in accordance with AAA’s Employment ADR Rules. The arbitrator’s
decision shall be final and binding upon the parties, and may be entered and
enforced in any court of competent jurisdiction by either of the parties. The
arbitrator shall have the power to grant temporary, preliminary and permanent
relief, including without limitation, injunctive relief and specific
performance.

(ii) The Company will pay the direct costs and expenses of the arbitration,
including arbitration and arbitrator fees, in excess of the cost to Executive of
litigating in a court of competent jurisdiction. Except as otherwise provided by
statute, Executive and the Company are responsible for their respective
attorneys’ fees incurred in connection with enforcing this Agreement. Executive
and the Company agree that, to the extent permitted by law, the arbitrator may,
in his or her discretion, award reasonable attorneys’ fees to the prevailing
party.

 

10



--------------------------------------------------------------------------------

(iii) This Section 13(g) shall not apply to the Confidentiality Agreement.

(h) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (h) shall be void.

(i) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

(j) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company. Executive may
not assign any of Executive’s duties hereunder and Executive may not assign any
of Executive’s rights hereunder, without the written consent of the Company,
which shall not be withheld unreasonably.

The parties have executed this Agreement the date first written above.

 

CNET NETWORKS, INC. By:   /s/ George Mazzotta Name   George Mazzotta Title:  

Address: NEIL ASHE Signature:   /s/ Neil Ashe Address:

 

11